Case 3:17-cv-01336-MO   Document 57-1   Filed 08/28/20   Page 1 of 4




             APPENDIX A
                      Case 3:17-cv-01336-MO                Document 57-1                 Filed 08/28/20                  Page 2 of 4
7/1/2020                                                           Estimated Billing: Jim Keenley



                                                    Estimated Billing by Team
                                                            Bolt Keenley Kim LLP
                                                  Between January 01, 2019 and July 01, 2020


                       Client           Project            Task                   Notes                                   Hours Billed Estimated Billing


      Keenley, Jim

           03/05/19    Debra Herrman    Ninth Cir Appeal   Legal Analysis         Review District Court order               0.50             $375.00    USD

                                                                                  denying fees, analyze grounds for
                                                                                  appeal

           03/05/19    Debra Herrman    Ninth Cir Appeal   Phone Conferences /    Phone call with client to discuss         0.65             $487.50    USD

                                                           Meetings               denial of fee motion, legal and
                                                                                  strategic issues re appeal, next
                                                                                  steps

           03/05/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review judgment entered by court          0.10              $75.00    USD

                                                           Correspondence

           03/06/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Draft notice of appeal and related        0.30             $225.00    USD

                                                                                  documents

           03/14/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Draft responses to Ninth Circuit          0.25             $187.50    USD

                                                                                  mediation questionnaire

           03/15/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review transcript order form              0.10              $75.00    USD

                                                           Correspondence         prepared by staff; approve same
                                                                                  for filing

           03/19/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review order setting mediation            0.10              $75.00    USD

                                                           Correspondence         assessment conference

           04/02/19    Debra Herrman    Ninth Cir Appeal   Phone Conferences /    Attend mediation assessment               0.30             $225.00    USD

                                                           Meetings               conference

           04/05/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review order re mediation release         0.10              $75.00    USD

                                                           Correspondence

           04/16/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review transcript of 9/17/18              0.75             $562.50    USD

                                                           Correspondence         hearing for appeal brief
                                                                                  preparation

           06/13/19    Debra Herrman    Ninth Cir Appeal   Document Preparation File streamlined request for                0.20             $150.00    USD

                                                                                extension of time; review Ninth
                                                                                  Circuit rules re same

           06/14/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review order approving                    0.10              $75.00    USD

                                                           Correspondence         streamlined request

           07/08/19    Debra Herrman    Ninth Cir Appeal   Research               Review and analyze cases re               1.50            $1,125.00   USD

                                                                                  attorney's fees to prepare for
                                                                                  opening brief

           07/09/19    Debra Herrman    Ninth Cir Appeal   Document Preparation Review docket and filings to                2.80            $2,100.00   USD

                                                                                prepare excerpts of record

           07/10/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Draft opening brief on appeal             4.30            $3,225.00   USD

           07/11/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Draft opening brief on appeal             3.80            $2,850.00   USD

           07/12/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Draft opening brief on appeal             7.35            $5,512.50   USD

           07/14/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Further drafting of opening brief on     10.50            $7,875.00   USD

                                                                                  appeal

           07/15/19    Debra Herrman    Ninth Cir Appeal   Draft Documents        Further drafting of opening brief on      9.70            $7,275.00   USD

                                                                                  appeal; final revisions and edits to
                                                                                  same

           07/15/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review and finalize excerpts of           1.10             $825.00    USD

                                                           Correspondence         record for filing

           07/16/19    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review order from court re                0.10              $75.00    USD

                                                           Correspondence         submission of paper copies of
                                                                                  briefs and excerpts of record;
                                                                                  instruct staff re compliance with
                                                                                  same




https://bkkllp.freshbooks.com/Report_EstimatedBilling?project_status=active&date_start=01%2F01%2F19&date_end=07%2F01%2F20&group_by=te…                        1/3
                      Case 3:17-cv-01336-MO                Document 57-1                  Filed 08/28/20                Page 3 of 4
7/1/2020                                                           Estimated Billing: Jim Keenley

                       Client           Project            Task                  Notes                                   Hours Billed Estimated Billing

           07/18/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review clerk's notice re paper            0.10              $75.00    USD

                                                           Correspondence        copies of briefs

           08/12/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review Appellee's streamlined             0.10              $75.00    USD

                                                           Correspondence        request for extension and court
                                                                                 order granting same

           09/16/19    Debra Herrman    Ninth Cir Appeal   Legal Analysis        Review and analyze Defendant-             4.60            $3,450.00   USD

                                                                                 Appellee's answering brief and
                                                                                 authorities cited therein

           09/16/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review Defendant-Appellee's               0.10              $75.00    USD

                                                           Correspondence        supplemental excerpts of record

           09/16/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review Defendant-Appellee's               0.10              $75.00    USD

                                                           Correspondence        corporate disclosure statement

           09/26/19    Debra Herrman    Ninth Cir Appeal   Research              Research legal issues raised in           0.85             $637.50    USD

                                                                                 Appellee's brief to prepare for
                                                                                 reply briefing

           09/27/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft reply brief in support of           1.85            $1,387.50   USD

                                                                                 appeal

           09/30/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft reply brief in support of           2.80            $2,100.00   USD

                                                                                 appeal

           10/02/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft reply brief in support of           3.70            $2,775.00   USD

                                                                                 appeal

           10/03/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft reply brief in support of           2.45            $1,837.50   USD

                                                                                 appeal

           10/04/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft reply brief in support of           9.75            $7,312.50   USD

                                                                                 appeal; final revisions and edits to
                                                                                 same

           10/07/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Draft motion to file corrected brief      0.40             $300.00    USD

           10/07/19    Debra Herrman    Ninth Cir Appeal   Draft Documents       Revise and edit reply brief re            0.95             $712.50    USD

                                                                                 clerk's notice

           10/07/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review court order re incorrect           0.10              $75.00    USD

                                                           Correspondence        filing

           10/07/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review clerk's notice rejecting           0.10              $75.00    USD

                                                           Correspondence        modified brief

           10/10/19    Debra Herrman    Ninth Cir Appeal   Phone Conferences /   Instruct staff re paper copies of         0.10              $75.00    USD

                                                           Meetings              reply brief to court

           10/10/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review court order re motion to           0.10              $75.00    USD

                                                           Correspondence        file corrected reply brief

           10/29/19    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review court notice re upcoming           0.20             $150.00    USD

                                                           Correspondence        oral argument calendar; review
                                                                                 Ninth Circuit calendar and check
                                                                                 personal calendar for conflicts

           01/09/20    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review notice of upcoming oral            0.20             $150.00    USD

                                                           Correspondence        argument; review Ninth Circuit
                                                                                 calendar and cross check with
                                                                                 personal calendar to confirm no
                                                                                 conflicts

           03/02/20    Debra Herrman    Ninth Cir Appeal   Phone Conferences /   Instruct staff re filing                  0.10              $75.00    USD

                                                           Meetings              acknowledgement of notice of
                                                                                 hearing

           03/02/20    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review notice of oral argument            0.10              $75.00    USD

                                                           Correspondence

           03/02/20    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review Ninth Circuit guidelines           0.45             $337.50    USD

                                                           Correspondence        referenced in notice of oral
                                                                                 argument

           03/11/20    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review acknowledgement filed by           0.10              $75.00    USD

                                                           Correspondence        Appellee

           04/08/20    Debra Herrman    Ninth Cir Appeal   Review Documents /    Review notice from court re video         0.10              $75.00    USD

                                                           Correspondence        or telephonic appearances only




https://bkkllp.freshbooks.com/Report_EstimatedBilling?project_status=active&date_start=01%2F01%2F19&date_end=07%2F01%2F20&group_by=te…                       2/3
                      Case 3:17-cv-01336-MO                Document 57-1                  Filed 08/28/20                Page 4 of 4
7/1/2020                                                           Estimated Billing: Jim Keenley

                       Client           Project            Task                   Notes                                  Hours Billed Estimated Billing

           04/30/20    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review email from court re video         0.20             $150.00    USD

                                                           Correspondence         and telephonic appearance
                                                                                  questions

           04/30/20    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review email from OC re video            0.10              $75.00    USD

                                                           Correspondence         appearance

           05/01/20    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review briefs filed on appeal to         1.55            $1,162.50   USD

                                                           Correspondence         prepare for oral argument

           05/04/20    Debra Herrman    Ninth Cir Appeal   Draft Correspondence   Review and respond to emails re          0.10              $75.00    USD

                                                                                  video appearance

           05/05/20    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review clerk order re oral               0.10              $75.00    USD

                                                           Correspondence         argument

           06/25/20    Debra Herrman    Ninth Cir Appeal   Legal Analysis         Review and analyze Memorandum            0.60             $450.00    USD

                                                                                  Opinion and authorities cited
                                                                                  therein

           06/25/20    Debra Herrman    Ninth Cir Appeal   Research               Research application of Smith rule       1.75            $1,312.50   USD

                                                                                  in Ninth Circuit district courts to
                                                                                  prepare for post-appeal matters

           06/25/20    Debra Herrman    Ninth Cir Appeal   Review Documents /     Review post-judgment form from           0.10              $75.00    USD

                                                           Correspondence         court

       Total                                                                                                              78.50           $58,875.00   USD




      ALL TOTAL                                                                                                           78.50           $58,875.00   USD




https://bkkllp.freshbooks.com/Report_EstimatedBilling?project_status=active&date_start=01%2F01%2F19&date_end=07%2F01%2F20&group_by=te…                       3/3
